FILED
                                                                    NOVEMBER 18, 2021
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of Marriage of                  )
                                              )         No. 37790-3-III
VANESSA M. WEAVER,                            )
                                              )
                     Appellant,               )
                                              )
       and                                    )         UNPUBLISHED OPINION
                                              )
RICHARD J. WEAVER,                            )
                                              )
                     Respondent.              )

       FEARING, J. — Vanessa Weaver challenges the trial court’s order denying her

request to relocate, with her young sons, to Hoquiam from Wenatchee. She contends that

the trial court ignored the rebuttable presumption in favor of relocation and failed to

consider her interests in relocation. We disagree and affirm the trial court.

                                          FACTS

       This appeal arises from the parentage by former husband and wife, Richard and

Vanessa Weaver, of two sons, David and Jesse. The boys’ names are pseudonyms. The

dissolution decree’s parenting plan awarded Vanessa primary placement of the two boys.
No. 37790-3-III
In re Marriage of Weaver


A year thereafter, Vanessa sought to move from Wenatchee to Hoquiam. We address the

trial court’s denial of the request to relocate with the boys.

       In a parental relocation case, both court levels must review numerous factors,

which, in turn, renders a flood of facts relevant. Thus, even published decisions

involving this topic run long. Shrauner v. Olsen, 16 Wn. App. 2d 384, 402-03, 483 P.3d

815 (2020); In re Marriage of McNaught, 189 Wn. App. 545, 555, 359 P.3d 811 (2015);

In re Marriage of Kim, 179 Wn. App. 232, 244, 317 P.3d 555 (2014); In re Marriage of

Fahey, 164 Wn. App. 42, 58, 262 P.3d 128 (2011).

       On April 25, 2017, Vanessa and Richard Weaver dissolved their seven-year

marriage. The couple’s two sons, born respectively in 2010 and 2012, each have special

needs. The older son, David, suffers allergies, asthma, and Li-Fraumeni Syndrome

(LFS), a paternal genetic syndrome predisposing him to cancer. The younger son, Jesse,

has autism.

       Richard Weaver has lived in Wenatchee for fifteen years and the surrounding

environs longer. Since 1996, Richard has owned Westgate Communications, LLC,

which provides lifeline telephone Internet service for Upper Lake Chelan. Because of his

job, relocation for Richard is not feasible.

       Vanessa Weaver is an art teacher. Vanessa holds a substitute teacher’s certificate

that allows her to substitute teach at any grade level on any subject. She also has a




                                               2
No. 37790-3-III
In re Marriage of Weaver


professional teaching certificate with an endorsement to teach at the elementary level and

to be an art specialist for grades K-12.

       At the time of their divorce, the parties entered an agreed parenting plan that

granted Vanessa and Richard Weaver joint decision making. Pursuant to the plan, the

boys lived primarily with Vanessa, and Richard enjoyed the standard visitation schedule.

       The agreed marital dissolution decree awarded the Wenatchee family home to

Vanessa Weaver so that the boys would continue to reside in the home. The decree,

however, required Vanessa to refinance the home, in her name alone, by February 28,

2018, or vacate the residence. In the event Vanessa failed to refinance the home, the

Weavers would sell the home at an agreed price or a price established by the court. As of

February 28, 2018, Vanessa Weaver remained unable to refinance the home.

       Vanessa Weaver worked as an art teacher at Lincoln Elementary School in the

Wenatchee School District. David, the older son, attended Lincoln Elementary. Jesse

attended a self-contained classroom in another school. Vanessa advocated for him to

attend Lincoln Elementary so that the brothers could attend the same school and she

would be available to assist Jesse.

       In the spring of 2018, the school district notified Vanessa that her work would be

reduced to half-time from her current 0.8 position. As a result, Vanessa gave notice of

her resignation effective at the end of the 2017-18 school year. Vanessa believed she

could not live on her remaining income.

                                             3
No. 37790-3-III
In re Marriage of Weaver


       Vanessa Weaver applied for a full-time art teacher position at Wenatchee High

School, but did not receive an offer. Vanessa’s job opportunities grew scarcer as the

months progressed into May 2018. She concluded that the western side of Washington

State afforded more possibilities.

       In February 2018, Richard Weaver learned from David that he and his mother

might move. In June 2018, Vanessa Weaver spoke with Richard about the potential

relocation, including possible visitation arrangements and arrangements for selling the

family home. Richard eventually objected to any move of the sons to Western

Washington.

       We only review the trial court’s decision entered after a three-day trial on Vanessa

Weaver’s application for court permission to relocate with her two sons. Nevertheless,

the case includes a long and germane procedure leading to the trial.

       On August 30, 2018, Richard Weaver filed an ex parte motion for a restraining

order to prevent Vanessa from relocating. Richard alleged that Vanessa, on August 29,

2018, told him that she planned to live in western Washington by September 10.

According to Richard, Vanessa reported that she would live in a fifth wheel trailer on her

mother’s home property while she searched for a job and her mother cared for the

children. Vanessa insisted she needed to move in order to obtain a full-time teaching

position. The trial court granted Richard’s ex parte motion and entered an order which

prohibited Vanessa from relocating with the children, temporarily placed the boys with

                                             4
No. 37790-3-III
In re Marriage of Weaver


Richard, required the boys’ enrollment in Wenatchee schools, prohibited Vanessa from

contact with the boys, and set a hearing date for September 10, 2018.

       On August 31, 2018, Vanessa filed a notice of intent to relocate and a motion to

terminate the restraining order. As part of the motion to terminate the restraining order,

she asked that the children be enrolled in online school. In the notice of intent to

relocate, Vanessa stated that she intended to buy property in western Washington and

build a home with her share of the proceeds from the sale of the Wenatchee residence.

She intended to live in a trailer while the house was being built.

       Richard Weaver objected to the move and requested primary custody should

Vanessa choose to move. Richard described Vanessa’s plans to move as vague because

the plans kept changing and she disclosed no firm date for the move. He highlighted that

Jesse experienced autism, but Vanessa planned to enroll both boys in a virtual school.

       On September 6, 2018, Vanessa Weaver moved for a temporary order permitting

her to relocate with the children. Vanessa cited the legal presumption that a custodial

parent should be permitted to relocate with a child. She accused Richard of alcoholism

and emotional struggles.

       On September 10, 2018, the Chelan County Superior Court held a hearing only

regarding Richard Weaver’s application for a restraining order prohibiting the children’s

move. During the hearing, Vanessa testified that she planned to substitute teach for a

year so she could explore opportunities in the community to where she would move. She

                                              5
No. 37790-3-III
In re Marriage of Weaver


explained that substitute teaching would allow her to network and review prospective

jobs. Vanessa promoted the number and proximity of school districts in western

Washington compared to Wenatchee, such that she enjoyed more job prospects on the

west side of the State.

       At the conclusion of the September 10 hearing, the superior court precluded any

move by the sons for the time being because of Vanessa’s lack of a concrete plan.

The court expressed concern about the boys living in a trailer. If Vanessa chose to

continue to live in Wenatchee, the residential arrangement under the original parenting

plan would be reinstated. The court suggested that, should Vanessa develop “a solid

plan,” the court would reconsider its decision on relocation after an evidentiary trial.

Report of Proceedings (RP) at 26-27.

       On November 6, 2018, Vanessa Weaver filed a proposed modification to her

motion for a temporary order allowing her to relocate. She declared that she now had

concrete relocation plans. According to these plans, she had enrolled the children in a

Port Townsend elementary school, and she had arranged for after school childcare at the

YMCA. Vanessa had registered to become a substitute teacher in the Port Townsend

school district. The family of three would live in a fifth wheel trailer in a mobile home

park. Vanessa asserted that Richard’s history of alcohol abuse, emotional and mental

instability, and emotional abuse of her placed the children at risk for serious harm.




                                              6
No. 37790-3-III
In re Marriage of Weaver


Vanessa also requested appointment of a guardian ad litem to investigate and report to the

court about her potential relocation.

       On November 29, 2018, Richard filed a responsive declaration in which he denied

any alcohol abuse. He also denied threatening or verbally abusing Vanessa. Richard

declared that he wished to follow plans recommended by the boys’ respective teachers

for the sons. He enjoyed a large extended family in the Wenatchee area, who agreed to

assist with childcare until he could hire a nanny. He agreed to the appointment of a

guardian ad litem.

       During a December 3, 2018 hearing, Vanessa Weaver informed the superior court

that her mother had recently suffered an accident and, because of injuries in the accident,

planned to move with Vanessa and the boys to property on which they would build a

home. The court asked Vanessa about her job status. Vanessa responded that she filed

for substitute teacher work with Port Townsend school district and, once she lived in the

town, the school would permit her to serve as a substitute.

       During the December 3 hearing, Richard Weaver complained again about the

vagueness of Vanessa’s plans. Richard highlighted that Vanessa still lacked a job. He

suggested that Vanessa could not build a home herself as she had never completed

remodeling projects in the Wenatchee family home. Richard agreed to permit Vanessa to

continue to reside in the Wenatchee family home despite her lack of refinancing. He

noted that Vanessa had failed to apply for jobs locally despite the availability of

                                              7
No. 37790-3-III
In re Marriage of Weaver


employment and a lower cost of living in Wenatchee. Richard claimed that Vanessa had

not procured doctors or dentists for the boys in Port Townsend.

       The superior court denied Vanessa Weaver’s motion for a temporary order for

relocation. The court noted that Vanessa still lacked housing and employment despite the

special needs of the children. The court appointed a guardian ad litem to determine the

best interest of the children.

       Seven months later and on July 16, 2019, Vanessa again moved for a temporary

order allowing relocation with the children pending the permanent relocation trial.

According to the motion, Vanessa had obtained full-time employment as an art teacher in

Hoquiam and had located schools in Hoquiam for each son. Her employment removed

the need for day care before and after school because the boys could be with Vanessa

during this time. Vanessa had obtained a rental home within 1.5 miles of work. She

averred to the accessibility of autism support agencies within ninety minutes and claimed

the presence of twelve close family and friends within two hours’ distance.

       On July 30, 2019, before any hearing on Vanessa Weaver’s new motion, guardian

ad litem Ruth Esparza filed a report of her investigation. The report described visits,

including surprise visits, to each parent’s home and included interviews with school

personnel, medical providers, and the two boys. Esparza reported that Vanessa’s home

appeared cluttered with pet hair scattered throughout. Son David told Esparza that he

enjoyed his mom’s home, however, he would prefer to live with his father.

                                             8
No. 37790-3-III
In re Marriage of Weaver


       Ruth Esparza also visited Richard’s apartment and found the residence organized

and clean. During the visit, David informed Esparza that he had never seen his dad

consuming alcohol. Esparza later conducted a surprise visit to Richard’s home and did

not discover any signs of alcohol.

       Guardian ad litem Ruth Esparza met with three teachers from the boys’ schools.

They reported that, while in the care of their mother, both boys accumulated nineteen

tardies to school. According to the teachers, the tardies discombobulated David’s school

day. On the days that the boys appeared late, they looked disheveled. On one day, Jesse

wore his clothes backward. David reported to his teachers that he and his brother arrived

late to school because of his mother’s late sleeping and his difficulty in preparing Jesse

for school. The teachers worried about the mother placing a responsibility on David for

preparing Jesse for school. The school placed David on probation.

       The teachers reported to guardian ad litem Ruth Esparza that Vanessa often fails to

timely retrieve the boys from school, while the father always waits outside the school

when the school ends for the day. Jesse’s teachers told Esparza that an online school

setting would not permit Jesse to thrive because of a lack of opportunities to socialize.

Also, Jesse needed routine.

       In the conclusion to her report, guardian ad litem Ruth Esparza recommended that

Richard Weaver gain primary placement of the boys because of his consistency. Esparza

suggested that the father be awarded the family home.

                                             9
No. 37790-3-III
In re Marriage of Weaver


       On August 2, 2019, the superior court heard oral argument on Vanessa’s second

request for a temporary order permitting her to relocate with the boys until the concluding

trial. During the hearing, Vanessa explained that she would begin work in Hoquiam on

August 22. Guardian ad litem Ruth Esparza addressed the court and expressed her

opinions that the boys should not relocate to Hoquiam and that the court should award

Richard primary placement.

       After the August 2 hearing, the superior court concluded that it, after an

evidentiary trial, would unlikely approve relocation after considering the factors listed in

RCW 26.09.520. The court also concluded that Richard Weaver would likely rebut the

presumption in favor of relocation. The superior court denied the temporary relocation

and ordered that the 2017 parenting plan remain in place. If Vanessa chose to relocate,

Richard would receive primary placement of the two young sons.

       On August 23, 2019, Richard filed a petition to modify the parenting plan and

asked for primary placement of the children with him. Richard claimed that Vanessa had

moved to Hoquiam and left the children in the care of her mother in Wenatchee in

violation of the order awarding him primary placement should Vanessa relocate.

       On September 5, 2019, Richard Weaver filed a motion for contempt. He averred

that, under the parenting plan, Vanessa and he shared joint decision making on

educational decisions and yet she had enrolled David in a different school. He repeated




                                             10
No. 37790-3-III
In re Marriage of Weaver


that, in violation of a court order, Vanessa left the boys with their grandmother in

Wenatchee while moving to Hoquiam.

       In response to Richard’s motion to modify the parenting plan and motion for

contempt, Vanessa Weaver declared that she commuted to and from Wenatchee and

Hoquiam so that the boys could remain in the family home without a needless transfer or

exchange. Vanessa averred that she drove to Hoquiam on Monday morning for work and

returned Tuesday afternoon. She returned to Hoquiam on Wednesday morning and

returned to Wenatchee on Thursday or Friday depending on the requirements of work.

Her mother stayed with the children while she was absent.

       On September 6, 2019, the superior court entertained argument on the motion for

contempt. The superior court ruled that Vanessa’s decision to commute between

Hoquiam and Wenatchee would not serve as a basis for finding her in contempt. The

court, however, held Vanessa in contempt for withdrawing David from his elementary

school without the consent of Richard. The court gave Vanessa forty eight hours to

reenroll David in his former elementary school. Finally, the court reinstructed Vanessa

that, if she continued to work for the Hoquiam School District, the children must be

placed with Richard. The court granted Vanessa two weeks to resign from employment

with the Hoquiam School District. Vanessa continued to work in Hoquiam and, in

September 2019, the two boys went to live with Richard.




                                             11
No. 37790-3-III
In re Marriage of Weaver


      On October 28, 2019, the superior court heard argument regarding a temporary

parenting plan. The court ruled that the parties should have joint decision making. The

court affirmed Richard Weaver as the primary care giver and granted Vanessa two

weekends a month for visitation.

      On June 12, 2020, Vanessa Weaver moved to amend the temporary parenting plan

to grant her sole decision making authority and primary placement of the children.

Vanessa alleged that Richard had neglected the children, withheld the children from her,

and refused to engage in joint decision making. With her motion, Vanessa submitted a

declaration in which she stated that she had twice seen bruising on Jesse, which

discoloring appeared to be intentionally inflicted. On June 25, 2020, Vanessa filed a

motion for contempt.

      On June 29, 2020, the superior court entertained argument regarding the motion

for an amendment to the temporary parenting plan. The court noted that the relocation

trial was scheduled to begin in five weeks. Therefore, the court denied the motion other

than to award summer visitation to Vanessa.

                                     PROCEDURE

      Hearings on temporary motions ceased and a three-day bench trial on Vanessa

Weaver’s request for relocation and Richard’s petition to modify the parenting plan

commenced on August 10, 2020. By that date, Vanessa had been employed with the

Hoquiam School District for three weeks.

                                            12
No. 37790-3-III
In re Marriage of Weaver


       During the trial, Richard Weaver emphasized Vanessa’s habit of tardiness and her

failure to follow plans. Richard related that, in 2019, the entire family took a trip to the

east coast for David’s annual appointment at the National Institute of Health (NIH).

Vanessa, who stayed at a hotel across the street from the NIH, arrived late to the

appointment. Vanessa also insisted on flying with the boys on a separate flight because

Richard purportedly caused conflict. Richard took a separate flight to Seattle and

planned a connecting flight to Wenatchee. Before he boarded the plane for Wenatchee,

Vanessa called Richard and told him that she was stranded in Seattle and unable to rent a

car. Richard forewent his flight, rented a car, and drove the boys and Vanessa home,

arriving at 3 a.m.

       The trial court admitted as exhibits pictures of Richard’s new home, which

photographs showed no signs of clutter. Richard averred that the family home was

messy and cluttered when Vanessa lived therein. He did not explain why, if the home

was muddled, he did not tidy and clean the home rather than waiting for Vanessa to

perform the tasks.

       During trial testimony, Richard Weaver denied Vanessa’s allegations that he

physically abused the boys. In response to an earlier allegation, he showed a photograph

of one of the boys to a teacher and a physician assistant. The teacher concluded that the

bruise likely resulted from a piece of playground equipment. The physician assistant,




                                              13
No. 37790-3-III
In re Marriage of Weaver


with little concern, deemed the blemish on the boy a yeast infection. Eventually, the

bruise or rash disappeared.

       Richard Weaver testified to a second occasion when Vanessa reported bruising on

Jesse. Richard saw no bruising, but he took Jesse to an urgent care facility the same day

as Vanessa’s complaint. On pulling into the facility’s parking lot, he received a call

from Child Protective Services (CPS) asking for his address so the agency could speak

to him about alleged bruising. Richard told CPS that he and Jesse were at the care

facility. The physician at the facility found no bruising on Jesse.

       During his testimony, Richard Weaver mentioned that, on the day after the call

from CPS, he met with a CPS investigator, the school counselor, and Jesse’s teacher.

CPS informed Richard that it planned a month-long investigation into the suspected

bruising. Richard showed the CPS investigator the picture he had received from

Vanessa five or six months earlier. Richard explained that the mark on Jesse resulted

from either a bruise caused by playground equipment or a yeast infection. On the

following day, the CPS investigator met with Richard and the two boys. The

investigator thereafter closed the investigation.

       According to Richard Weaver, son David is more relaxed and Jesse has improved

in school since living with him. Richard enrolled Jesse in speech classes. Richard

maintained frequent contact with his sons’ teachers. In the last annual individualized

education plan meeting, Jesse’s teachers informed Richard that Jesse had improved in

                                             14
No. 37790-3-III
In re Marriage of Weaver


both speech and attention span. Jesse was gradually integrating into a regular classroom.

During his testimony, Richard emphasized his large extended family and the activities

he provided the boys, including visiting museums, hiking trails, and attending hockey

games. He holds familiarity with services available for his son in the Wenatchee area.

       Guardian Ad Litem Ruth Esparza testified at trial regarding the results of her

investigation. Esparza repeated testimony from an earlier hearing and continued to

recommend that both children live with Richard with visitation for Vanessa.

       During her testimony, Ruth Esparza questioned Vanessa Weaver’s insistence that

she take Jesse on the trips to Maryland for David’s examinations by NIH and, in turn,

Vanessa’s persistence that she alone accompany David to the NIH facility, while

Richard tended to Jesse. Richard suffered from the same rare condition and should have

accompanied David on his appointments. Esparza criticized Vanessa’s desire to enroll

Jesse in an online academy. According to Esparza, Jesse’s teachers wanted Jesse to

attend school in person for needed socialization.

       Counsel for Richard Weaver questioned guardian ad litem Ruth Esparza:

              Q. Were you aware in September of 2019 that Ms. Weaver was
       hired full time in Hoquiam at that point?
              A. I think so, yes. I believe.
              Q. And were you aware that even though she was hired full time in
       Hoquiam and working over there, she left her children with her mother
       instead of Mr. Weaver when she was off working?
              A. I was not aware of that.
              Q. Assuming that to be the case, do you think that’s evidence of bad
       faith on the part of the mother here?

                                            15
No. 37790-3-III
In re Marriage of Weaver


              A. Yes.

RP at 365.

       Ruth Esparza testified that children with autism need stability and routine. Based

on reports of David’s preparing Jesse for school, Esparza envisioned chaotic mornings

without an established routine if Vanessa recovered primary placement.

       During her trial testimony, Vanessa Weaver testified to her care for her sons while

she enjoyed primary placement. She conceded that situations arose when she could not

arrive at the boys’ schools when classes ended. Vanessa denied that she ever directed

David to assist Jesse in preparing for school.

       Vanessa Weaver testified that she lived in a “little attic apartment” in Hoquiam

that lowered her cost of living significantly. RP at 511. Her teaching at the Hoquiam

school district ended the need for childcare as the boys could go to Vanessa’s school in

the morning with her and then a school bus would transport them to their elementary

school. She averred that she could not break her employment contract with the Hoquiam

School District because she would gain a blemish on her professional reputation and

encounter difficulty finding other teaching jobs.

       On cross-examination, Vanessa Weaver acknowledged that, as of 2018, she had no

physician or dentists retained for the boys in western Washington. She answered that she

had requested two pediatricians for referrals and not received any.




                                             16
No. 37790-3-III
In re Marriage of Weaver


       Vanessa Weaver declared, during her trial testimony, that she bought property

between Graham and Eatonville approximately seventy miles from her current residence.

She planned to build a home on the land. She would then need to find a new job, and,

assuming the court allowed the children to move with her to Hoquiam, the children

would move again on the completion of the home.

       At the conclusion of the trial, the superior court ruled from the bench and denied

Vanessa Weaver permission to move with the children. We quote some of the oral ruling

because of its assistance in resolving whether sufficient evidence supports the trial court’s

findings and the court’s conclusions as to whether statutory factors favor or disfavor

relocation.

       The superior court first highlighted testimony from guardian ad litem Ruth

Esparza:

              The guardian ad litem testified that she believed that Mr. Weaver
       was more stable than Mrs. Weaver and Ms. Weaver tended to be chaotic.
       The guardian ad litem said what I think everyone agrees with, that autistic
       children especially need routine and stability and that the father is stable
       and the mother is less stable.

RP at 721 (emphasis added).

       During its oral ruling, the superior court observed that, according to Ruth Esparza,

the mother often failed to timely deliver and retrieve the boys from school, whereas

Richard performed like Swiss “clockwork.” RP at 721. The court considered the amount




                                             17
No. 37790-3-III
In re Marriage of Weaver


of tardies that David accrued when placed with Vanessa and the tardies resulting in

David’s probation at school.

       After making these observations, the superior court reviewed the eleven factors

listed in the parental relocation statute. As to factor 1, which includes the strength of the

relationship between the children and the respective parents, the court commented that

strength of the relationships is equal between the parents and both children. The court

remarked as to consistency and stability:

               And both parents are extremely involved in the children’s lives, and
        both parents are very aware of the children’s needs. And as I indicated,
        the children have a strong bond with not only both parents but with each
        other, as you would expect brothers to have and they do.
               And in terms of the stability of relationship with each parent, again,
        the Court feels that the father’s relationship with the children is strong.
        It’s very stable. It’s very steady. And the mother’s relationship, I think it
        could be classified in those terms as well, but that she is less consistent
        with them than the father is.

RP at 722.

       In its oral ruling, the superior court considered factor three, stating:

               Factor 3 is whether disrupting the contact between the child and the
       person seeking relocation would be more detrimental to the child than
       disrupting contact between the child and the person objecting to the
       relocation. Given what I’ve already said and also how the children are
       doing currently, this court believes that the disruption to the children will
       be greater and more detrimental if the contact between them and their
       father is disrupted.
               The father’s very stable and consistent. The children are enrolled in
       school in Wenatchee and would have to change schools if they’re forced to
       relocate with the mother. And Wenatchee is pretty much the only home
       that these children have ever known.

                                              18
No. 37790-3-III
In re Marriage of Weaver



RP at 723 (emphasis added).

      As to factor 4, whether any parental misconduct limits placement and visitation,

the superior court remarked:

             There’s allegations in this case of alcohol abuse of the father and
      maybe some verbal abuse and some emotional abuse. The Court does not
      believe that those are supported by the evidence.

RP at 723.

      Relevant to factor six, the age and needs of the boys, the superior court stated:

             The testimony is that [David] is ten years old, I believe, and he’s a
      very gifted student. And the Court believes that his educational needs have
      been and will continue to be met here in Wenatchee. And the Court
      believes that [Jesse’s] emotional needs are better met with him remaining
      here in Wenatchee as well with his father.
             [Jesse] is eight years old. . . . I think everyone’s on—in agreement in
      terms of what autistic children need is routine and structure. And the Court
      believes although it would be possible for the mother to provide that at
      some point with the relocation, it’s unknown how long that would take.
             The professionals around [Jesse] in this community know him.
      They’ve worked with him. They’re aware of what he needs to be
      successful. The testimony is that he’s thriving here. And the court is not
      convinced he would get the same care if he moved because basically he
      would have to start all over again getting the connections and the
      professionals surrounding him in a new community.

RP at 725.

      The superior court addressed factor 7, the improvement in the quality of life of the

parents and children because of the relocation:

              The court believes, frankly, that the mother’s quality of life will
      likely improve because she’ll be—she’s working as a full-time teacher. But

                                            19
No. 37790-3-III
In re Marriage of Weaver


       again, the opportunities and resources available to the children would not
       necessarily be better for the reasons I’ve already stated.

RP at 725-26.

       As to factor 8, the availability of alternative arrangements, the superior court

remarked:

              There are no other arrangements available to foster and continue the
       objecting person’s relationship and contact with the children.

Clerk’s Papers (CP) at 124. The court added:

              Unfortunately, the mother’s chosen to move five to seven hours
       away. That’s not really any—if the Court allowed that to happen, basically
       the father would be reduced to seeing the children every other weekend and
       then maybe on Zoom, which is not substitute—not an adequate substitute
       for seeing them face-to-face.

RP at 726.

       In its oral ruling the superior court stated with regard to factor 9, the desirability

and feasibility of the other parent to relocate:

               [T]he father has a long time—term business here in the Chelan
       County area, and it’s simply not feasible for him to relocate. It would be a
       lot easier for the mother to relocate than the father would.

RP at 726.

       On September 23, 2020, the superior court entered an order and written findings of

fact. Because of their importance to the appeal, we quote the findings at length:

              5. Factors for / against move with children
              . . . The children . . . [p]reviously spent most of their time with the
       relocating person until September of 2019 when the court ordered that the

                                              20
No. 37790-3-III
In re Marriage of Weaver


      children spend most of their time with the objecting party and based on the
      factors below the court concludes that the planned move would cause more
      harm to the children than good to the children and the person who wants to
      move.
               Factors:
               a. Relationships: The children’s relationships with each parent, any
      siblings, and other important people in the children’s life. . . . Both parties
      have a strong relationship with the children but the parties parenting styles
      are different. Both parents are involved with the needs of the children. The
      father has more stability than the mother when it comes to the care of the
      children.
               b. Agreements: Findings: There . . . were not agreements between
      the relocating and objecting persons about moving with the children.
               c. Contact: Findings: Disrupting the children’s contact with the
      relocating person . . . would not be more harmful to them than disrupting
      their contact with the objecting person. The children have lived in
      Wenatchee the majority of their lives and have all the care present for their
      physical, mental, and emotional well being and educational needs.
      Relocating the children would require that new contacts in all areas of the
      children’s development be located.
               d. limitations: Findings: The current parenting/custody order . . .
      does not include limitations under RCW 26.09.191 on a parent. The court
      finds that there is no evidence of any alcohol abuse on the part of the father.
               e. Reasons for moving: Findings: The reasons for moving . . . were
      . . . given in good faith. The financial need of the mother is better met at
      her present location and employment.
               f. Reasons for objecting: Findings: The reasons for objecting to the
      move . . . were . . . given in good faith. The father did not object for
      personal selfish reasons but instead for the benefit of the children.
               g. Children: Findings: Allowing or preventing the move would affect
      the children’s physical, educational, and emotional development,
      considering their age, developmental stage, and needs (including any
      special needs) as follows:
               If move is allowed: As indicated in paragraph 3, a relocation would
      require the finding and hiring and retention of medical doctors, specialists
      and others pertaining to the children and particularly the autism of the
      youngest child. The oldest child is a gifted child in advanced classes at his
      present school. Autistic children need routine and structure which is



                                            21
No. 37790-3-III
In re Marriage of Weaver


       provided by the father although the mother may have eventually been able
       to provide such for the youngest child.
               If move is not allowed: The children’s routine and structure are
       presently in the best interest of the children here in Wenatchee. The father
       is fully capable of taking care of the children on a full-time basis. The
       father meets all of the children’s physical, educational and emotional
       development when placed with him.
               h. Quality of life: The quality of life, resources, and opportunities
       available to the children and the relocating person in the current location
       and in the new location.
               Findings: The mother’s resources will increase presently residing on
       the west side of the state but there is no advantage regarding the quality of
       life and opportunities available to the children where the mother resides.
               i. Other arrangements: Other arrangements available to foster and
       continue the objecting person’s relationship and contact with the children.
       Findings: There are no other arrangements available to foster and continue
       the objecting person’s relationship and contact with the children.
               j. Alternatives: Alternatives to the planned move, and whether it is
       possible or desirable for the objecting person to move too.
               Findings: There are no alternatives to the planned move, and it is not
       desirable or possible for the objecting person to move given his self-
       employment for several years in the Wenatchee area.
               k. Financial: The financial impact and logistics of moving or not
       moving (for example, the timing, cost, and how the move would happen).
       Findings: As indicated in paragraph h, the mother has obtained full time
       employment where she currently resides.
               6. Changes to parenting/custody order
               Change—There are valid reasons to change the final
       parenting/custody order because: . . . the court is not allowing the children
       to move and the person who asked to move with the children is moving
       without the children. The new Parenting Plan or Residential Schedule
       changes the person with whom the children live most of the time.

CP at 123-25 (boldface, underline, and italics omitted). In the written order, the superior

court expressly declared that it had applied the presumption in favor of relocation, but

that Richard had rebutted it.



                                             22
No. 37790-3-III
In re Marriage of Weaver


                                 LAW AND ANALYSIS

                                     Child Relocation

       On appeal, Vanessa Weaver challenges the superior court’s denial of her motion

for relocation with her children. She particularly claims that the court failed to apply the

requisite presumption in favor of relocation. We conclude that the trial court recognized

and applied the presumption and did not abuse its discretion in denying Vanessa’s

motion.

       In 2000, the Washington Legislature enacted the Washington child relocation act

(CRA), RCW 26.09.405-.560. The act imposes notice requirements and sets standards

for relocating children who are the subject of court orders regarding residential time. In

re Custody of Osborne, 119 Wn. App. 133, 140, 79 P.3d 465 (2003). “Relocate” under

the act means “a change in principal residence either permanently or for a protracted

period of time.” RCW 26.09.410(2). A person “with whom [a] child resides a majority

of the time” must provide notice of an intended relocation to every person entitled to

residential time with the child. RCW 26.09.430. If a person entitled to residential time

objects, the person seeking to relocate the child may not do so without a court order.

RCW 26.09.480(2).

       The CRA shifts the analysis away from only the best interests of the child to an

analysis that focuses on both the child and the relocating person. In re Marriage of

Horner, 151 Wn.2d 884, 887, 93 P.3d 124 (2004). The relocating person must provide

                                             23
No. 37790-3-III
In re Marriage of Weaver


his or her reasons for relocating, and the court must operate under the presumption that

the intended relocation will be permitted. Shrauner v. Olsen, 16 Wn. App. 2d 384, 402-

03 (2020). This presumption accords with the traditional principle that “a fit parent acts

in his or her child’s best interests, including when that parent relocates the child.” In re

Marriage of McNaught, 189 Wn. App. 545, 553 (2015). To rebut the presumption, the

party objecting to the relocation has the burden of demonstrating that “the detrimental

effect of the relocation outweighs the benefit of the change to the child and the relocating

person.” Shrauner v. Olsen, 16 Wn. App. 2d 384, 403 (2020).

       Two divisions of this court disagree as to how a parent qualifies for the

presumption in favor of relocation. In In re Marriage of Fahey, 164 Wn. App. 42, 58

(2011), Division II held that only the parent designated in the parenting plan as the

custodial parent benefits from the presumption. Our division, based on the language of

RCW 26.09.430, ruled that “a person with whom the child resides a majority of the time”

garners the presumption. In re Marriage of Jackson & Clark, 4 Wn. App. 2d 212, 217,

421 P.3d 477 (2018). RCW 26.09.430 declares:

              . . . [A] person with whom the child resides a majority of the time, or
       a person with substantially equal residential time, shall notify every other
       person entitled to residential time or visitation with the child under a court
       order if the person intends to relocate.

       Richard Weaver asks this court to follow Marriage of Jackson & Clark.

Consistent with Richard’s request, we question whether a parent should receive the



                                              24
No. 37790-3-III
In re Marriage of Weaver


presumption when the children have resided with the other parent for a majority of the

time for at least the last year. Nevertheless, we decline to resolve this issue and, like the

superior court, apply the relocation presumption.

       On an objection to the relocation, the superior court must conduct a fact-finding

hearing. The court has discretion to grant or deny a relocation only after considering all

eleven relocation factors catalogued in RCW 26.09.520. In re Marriage of Horner, 151

Wn.2d 884, 894 (2004). RCW 26.09.520, the meat of the Washington child relocation

act, declares:

               The person proposing to relocate with the child shall provide his or
       her reasons for the intended relocation. There is a rebuttable presumption
       that the intended relocation of the child will be permitted. A person entitled
       to object to the intended relocation of the child may rebut the presumption
       by demonstrating that the detrimental effect of the relocation outweighs the
       benefit of the change to the child and the relocating person, based upon the
       following factors. The factors listed in this section are not weighted. No
       inference is to be drawn from the order in which the following factors are
       listed:
               (1) The relative strength, nature, quality, extent of involvement, and
       stability of the child’s relationship with each parent, siblings, and other
       significant persons in the child’s life;
               (2) Prior agreements of the parties;
               (3) Whether disrupting the contact between the child and the person
       seeking relocation would be more detrimental to the child than disrupting
       contact between the child and the person objecting to the relocation;
               (4) Whether either parent or a person entitled to residential time with
       the child is subject to limitations under RCW 26.09.191;
               (5) The reasons of each person for seeking or opposing the
       relocation and the good faith of each of the parties in requesting or
       opposing the relocation;
               (6) The age, developmental stage, and needs of the child, and the
       likely impact the relocation or its prevention will have on the child’s

                                              25
No. 37790-3-III
In re Marriage of Weaver


       physical, educational, and emotional development, taking into
       consideration any special needs of the child;
              (7) The quality of life, resources, and opportunities available to the
       child and to the relocating party in the current and proposed geographic
       locations;
              (8) The availability of alternative arrangements to foster and
       continue the child’s relationship with and access to the other parent;
              (9) The alternatives to relocation and whether it is feasible and
       desirable for the other party to relocate also;
              (10) The financial impact and logistics of the relocation or its
       prevention; and
              (11) For a temporary order, the amount of time before a final
       decision can be made at trial.

       RCW 26.09.520 neither weighs nor lists the relocation factors in any particular

order. Shrauner v. Olsen, 16 Wn. App. 2d 384, 403 (2020). Presumably the superior

court must grant the motion for relocation if all eleven factors favor a move in residence.

Presumably the superior court must deny the motion if all eleven factors disfavor

relocation. No case discusses how to count or weigh the various factors when some favor

and others disfavor relocation. After the hearing, the court has authority “to allow or not

allow a person to relocate the child” based on an overall consideration of the RCW

26.09.520 factors and the child’s best interests. RCW 26.09.420; In re Parentage of

R.F.R., 122 Wn. App. 324, 329, 93 P.3d 951 (2004); In re Marriage of Grigsby, 112 Wn.

App. 1, 7-8, 57 P.3d 1166 (2002).

       This reviewing court reviews a trial court’s decision on relocation for an abuse of

discretion. In re Marriage of Horner, 151 Wn.2d 884, 893 (2004). An abuse of

discretion occurs when a decision is manifestly unreasonable or based on untenable

                                             26
No. 37790-3-III
In re Marriage of Weaver


grounds or untenable reasons. In re the Marriage of Katare, 175 Wn.2d 23, 35, 283 P.3d

546 (2012).

       This court reviews challenged findings of fact for substantial evidence. In re

Marriage of Fahey, 164 Wn. App. 42, 55 (2011). Substantial evidence exists if the

record contains evidence of a sufficient quantity to persuade a fair-minded, rational

person of the truth of the declared premise. In re Marriage of Fahey, 164 Wn. App. at

55. This court does not substitute its judgment for that of the trial court or reweigh the

evidence or the credibility of the witnesses. In re Marriage of Rich, 80 Wn. App. 252,

259, 907 P.2d 1234 (1996).

       A superior court must enter specific findings on each statutory factor. When it

fails, the appellate court asks whether substantial evidence supports each factor and

whether the superior court’s findings or oral opinion reflect that it considered each factor.

In re Marriage of Horner, 151 Wn.2d 884, 896 (2004).

       Vanessa Weaver contends that the superior court only applied a “best interests of

the children” standard and, therefore, focused only on maintaining the status quo. She

argues that the emphasis should be on the requirement that the objecting parent show that

relocation would be so detrimental as to outweigh the benefits to the children and the

parent wishing to relocate. By disregarding the interests of the relocating parent, she

argues that the superior court necessarily abused its discretion.




                                             27
No. 37790-3-III
In re Marriage of Weaver


       We conclude that the superior court considered each factor. The court’s ruling

does not demonstrate an improper shift of the burden of proof to Vanessa Weaver or a

failure to apply the presumption in favor of relocation. The evidence supported the

court’s findings, and, after reviewing the eleven statutory factors, the evidence and

findings support denial of Vanessa’s application for relocation.

         Factor 1: The relative strength, nature, quality, extent of involvement,
         and stability of the child’s relationship with each parent

       Vanessa Weaver contends that the superior court failed to expressly state whether

the first factor weighed in favor of relocation. Nevertheless, according to Vanessa, the

court’s findings and oral ruling demonstrate that the court concluded that Richard failed

to overcome the presumption in favor of relocation. Vanessa emphasizes her role as

primary caregiver for her children. She contends that she primarily assisted in their

education.

       Richard Weaver responds that the trial court weighed the factor in Richard’s favor.

He highlights that the trial court concluded that Jesse needed routine and stability, which

only Richard offered. Richard further underscores that both boys lived with him for one

year before trial. He attended to the sons’ medical, social and emotional needs. The

guardian ad litem testified that Richard appeared “very comfortable parenting these kids.”

David expressed a preference for living with his father.




                                             28
No. 37790-3-III
In re Marriage of Weaver


       As to the strength of the relationship between the children and the parents, the

superior court weighed this as equal between the parents. Based on this finding, Vanessa

Weaver contends that the factor favors her. In so arguing, she posits that her case echoes

the decision in Shrauner v. Olsen, 16 Wn. App. 2d 384 (2020). In Shrauner, the superior

court found that both parents had a strong relationship with their child, but concluded that

the child’s relationship with the mother, Shelby Shrauner, was less stable. The trial court

added that Schauner’s employment history, her lifestyle, the quantity of her romantic

relationships, and her moving before the court approved relocation demonstrated her

instability. On appeal, Shelby Shrauner argued that the superior court improperly

focused on the stability of the parents in their personal lives rather than on her

relationship with her son. This court agreed that no facts supported that Shrauner’s

employment, romantic attachments, or lifestyle had affected her relationship with her son,

and, therefore, the superior court’s findings lacked relevance.

       We distinguish Shrauner v. Olsen. Unlike the superior court in Shrauner, the

Weavers’ trial court considered Richard’s stability and Vanessa’s instability, not in terms

of lifestyle or romantic relationships, but in the context of their respective relationships

with the boys and in the context of providing care for the children. The child of the

former couple, in Shrauner v. Olsen, lacked any special needs. The Court of Appeals in

Shrauner disliked the trial court’s value judgments about Shrauner wishing to live an

alternative lifestyle off the grid.

                                              29
No. 37790-3-III
In re Marriage of Weaver


       We disagree that the superior court determined factor (1) to favor Vanessa

Weaver. Admittedly, the superior court compared as equal the respective strengths of

Richard’s and Vanessa’s relationships with the two sons. Nevertheless, factor (1) lists

other dynamics in the parent-child relationship for consideration. Those other

components include the nature, quality, extent of involvement, and stability of the child’s

relationship to the parent. The “nature” of the relationship would encompass numerous

qualities and elements.

       In finding 5(a), the superior court wrote that the father presents more stability. In

its oral ruling, the court relied heavily on the opinions of guardian ad litem Ruth Esparza,

and the court began its ruling by highlighting testimony from Esparza.

       Both David and Jesse possess special needs and demand stability and consistency.

Although factor 1 only expressly mentions the stability of the child’s relationship with

the parent, the parent’s contribution to the child’s stability falls under the nature and

quality of the parent-child relationship. Richard exceeds Vanessa in other parenting

skills such as house maintenance. Although the superior court discounted the clutter and

filth in Vanessa’s home, this reviewing court can consider those underlying facts, along

with the finding of stability, when affirming the superior court’s conclusion that factor 1

supports denial of relocation.




                                              30
No. 37790-3-III
In re Marriage of Weaver


          Factor 2: Prior agreements

       RCW 26.09.520(2) requires the superior court to consider any prior agreements

between the parties. The superior court determined that no prior agreements existed

between the parties. The court stated that “Factor 2 is not really a consideration for the

Court.” RP at 722.

       Vanessa Weaver characterizes factor 2 as neutral and that any neutral factor

operates in favor of relocation. Richard Weaver argues that factor number 2 does not

apply and thus the factor neither supports nor undermines relocation.

       Because the statute weighs in favor of relocation, a factor which does not operate

to rebut the presumption generally favors relocation. Shrauner v. Olsen, 16 Wn. App. 2d

384, 407 (2020). In Shrauner v. Olsen, the superior court considered the first factor

under former RCW 26.09.520 (2000) and determined that both parents had a stable

relationship with their child and, therefore, the factor was neutral. On appeal, this court

stated that a neutral factor has the effect of favoring the presumption. Nevertheless, this

court noted that factor 2, prior agreements, and factor 11, temporary orders, “do not apply

and are not at issue in this case.” Shrauner v. Olsen, 16 Wn. App. 2d 384, 405 n.2

(2020). The court did not weigh either factor in favor of relocation.

       An earlier agreement or temporary order bears relevance, if at all, to a motion to

relocate because the court needs to decide whether to enforce the agreement and the

impact on the proceeding of the earlier order. The two factors lack germaneness to the

                                             31
No. 37790-3-III
In re Marriage of Weaver


best interests of the child and the child’s relationships with the respective parents.

Therefore, we agree with Richard Weaver that the lack of a prior agreement, as an

inapplicable factor, does not support relocation.

          Factor 3: Whether disrupting contact between the child and the
          person seeking relocation would be more detrimental to the child than
          disrupting contact between the child and the person objecting to the
          relocation

       Vanessa Weaver contends that the superior court improperly shifted the focus of

factor 3 from the detriment of disruption of contact between the boys and the respective

parents to that of harm resulting from the disruption of contact between the boys and the

city of Wenatchee. She contends that the superior court relied on circumstances that arise

any time a child moves such as the need to procure new health care providers. She

complains that the court also failed to consider her role as primary caregiver for the

children up to September 2019. Richard responds that the superior court considered the

disruption to the relationship of each parent and, in doing so, considered the fact that the

boys had spent the past year with Richard in Wenatchee and appeared to be doing well.

       In both its oral ruling and finding of fact 5(c), the superior court expressed concern

about any relocation disrupting the children’s connection to their school and health care

providers. The court added that the boys will suffer more by the disruption of their

contact with their father than their mother. Ample evidence supported the finding.




                                              32
No. 37790-3-III
In re Marriage of Weaver


Therefore, we agree with the superior court that this important factor supports denial of

relocation.

       We might express concern about the superior court inverting the presumption in

another case wherein the court emphasizes a child’s tie to his present community. This

appeal is not any case, however. Jesse’s makeup lies within the autism spectrum.

Autistic persons suffer from major changes and moves.

          Factor 4: Limitations on the parties

       Vanessa Weaver contends that factor four is neutral as the superior court rejected

her concerns regarding Richard’s excessive alcohol consumption, and, therefore, the

factor weighs in favor of relocation. Richard disputes the neutrality of the factor. He

argues that the superior court’s rejection of Vanessa’s dishonorable accusations of

alcohol abuse demonstrate that the factor should weigh against relocation.

       RCW 26.09.520(4) asks the superior court to consider whether either parent or a

person entitled to residential time with the child is subject to limitations under RCW

26.09.191. The latter statute limits a parent’s residential time if the parent has been

convicted of certain sexual crimes or has engaged in willful abandonment; physical,

sexual, or a pattern of emotional abuse of a child; or a history of domestic violence.

       Although we do not condone falsely accusing another of alcoholism, we agree

with Vanessa Weaver. RCW 26.09.191 does not list fabricated accusations as a reason




                                             33
No. 37790-3-III
In re Marriage of Weaver


for limiting a parent’s time with a child. Neither party engaged in conduct that could

impose limitations on visitation. The factor is neutral and thereby favors relocation.

          Factor 5: Reasons for seeking or opposing relocation and good faith
          of each party

       The parties agree that factor 5 is neutral. This factor, therefore, weighs in favor of

relocation.

          Factor 6: The age, developmental stage, and needs of the child, and
          the likely impact the relocation or its prevention will have on the
          child’s physical, educational, and emotional development, taking into
          consideration any special needs of the child

       Vanessa Weaver argues that, with respect to factor 6, the superior court

improperly shifted the burden of proof to her to convince the court that the children

would obtain the same level of care in the Hoquiam area should they move. In turn,

Vanessa further argues that Richard must prove that the children’s needs would not be

served in the Hoquiam area should they relocate. Finally, she contends that the superior

court again relied on facts inherent in any relocation.

       Richard Weaver responds that he bore the burden to provide some evidence on

each factor and to show the superior court on a more likely than not basis that the factors

disfavor relocation. He adds that he cannot be expected to definitively prove a negative,

such as the Hoquiam area could not satisfy the boys’ care. Richard argues that the

burden of showing a negative shifted to Vanessa.




                                             34
No. 37790-3-III
In re Marriage of Weaver


       A burden of production and persuasion may shift depending on which party

forwards the affirmative allegation or possesses peculiar means of knowledge. Alaska

Department of Environmental Conservation v. Environmental Protection Act., 540 U.S.

461, 494 n.17, 124 S. Ct. 983, 157 L. Ed. 2d 967 (2004); Nayab v. Capital One Bank

(USA), N.A., 942 F.3d 480, 494 (9th Cir. 2019). For this reason, when a party has ready

access to evidence that the other party does not, the burden of establishing a negative will

be shifted. Nayab v. Capital One Bank (USA), N.A., 942 F.3d at 494. When the subject-

matter of a negative averment lies peculiarly within the knowledge of the other party, the

averment is taken as true unless disproved by that party. United States v. Denver & Rio

Grande R.R. Co., 191 U.S. 84, 92, 24 S. Ct. 33, 48 L. Ed. 106 (1903); Nayab v. Capital

One Bank (USA), N.A., 942 F.3d at 494.

       The superior court entered finding of fact 5(g), which stated that relocation of the

children would impact the children’s physical, educational, and emotional development.

Ample evidence confirms this finding.

       David was ten years old and Jesse eight years old at the time of trial. Richard and

Vanessa Weaver’s superior court commented that David is a gifted student, whose

educational needs are met in Wenatchee. Jesse, being autistic, needs emotional stability,

routine, and structure. The superior court found that Vanessa could not at this time

provide those needs for Jesse. Richard was fulfilling the needs. Jesse had visited many

professionals in the Wenatchee area, who already knew of Jesse’s needs. Jesse is

                                             35
No. 37790-3-III
In re Marriage of Weaver


currently thriving, despite his disability. The superior court commented that Jesse would

need to start over with other professionals if he relocated. Factor 6 supports denial of

relocation.

          Factor 7: The quality of life, resources, and opportunities available to
          the child and to the relocating party in the current and proposed
          geographic areas

       Vanessa Weaver argues that the superior court, once again, improperly shifted the

burden to her to show the advantages to her and the children by moving. She argues that

Richard presented no evidence that a lack of resources and opportunities existed in the

Hoquiam area. Vanessa argues that the superior court’s finding that “no advantage”

existed as a result of relocation ignored the fact that she had childcare and school

transportation available in Hoquiam, but not Wenatchee. The court need not have

believed this testimony.

       Vanessa Weaver argues that a court can conclude that, when a parent obtains

better opportunities, the benefits extend to the child and their quality of life is likewise

improved. She cites Shrauner v. Olsen, 16 Wn. App. 2d 384, 412 (2020) for this

proposition. We do not find such a proposition on any page within Shrauner v. Olsen.

Nevertheless, we agree that in many circumstances the increase in opportunity for the

parent will benefit the child. But benefit to the child will not always be true.

       Factor 7 covers only the relocating parent’s current and proposed circumstances,

with no counterbalanced consideration of the other parent’s circumstances. Bergerson v.

                                              36
No. 37790-3-III
In re Marriage of Weaver


Zurbano, 6 Wn. App. 2d 912, 922, 432 P.3d 850 (2018). The superior court, during its

oral ruling, found that Vanessa Weaver’s quality of life will increase by a move to

Hoquiam, but the quality of life for the boys will not improve. In so finding, the superior

court relied on factors previously discussed. The court confirmed the oral findings in

written finding of fact 5(h).

       The superior court could have reasonably concluded, based on ample evidence,

that a move to Hoquiam would not improve the quality of life for David and Jesse and

would probably decrease their quality of life. Vanessa Weaver sat in the best position to

present evidence of opportunities for the boys in the Hoquiam area. As far as services for

Jesse, her testimony confirmed a lack of autism services for him in Hoquiam. The boys

already had a network of family and friends and established medical and educational

resources available in Wenatchee.

          Factor 8: The availability of alternative arrangements to foster and
          continue the child’s relationship with and access to the other parent

       Vanessa Weaver argues that the trial court erred in determining that no alternative

arrangements existed that would permit Richard to continue his relationship with the boys

should she and the boys relocate. Richard responds that, although alternative

arrangements would have permitted the continuation of some relationship, the trial court

did not err in ruling in his favor on factor 8 since any remote participation would have




                                            37
No. 37790-3-III
In re Marriage of Weaver


been insufficient given the fact that Richard had primary custody of the boys at the time

of trial.

        The superior court must not interpret factor 8 as a requirement for the parties to

maintain, in effect, the same residential schedule or quantity of residential time as under

the prior arrangements. Shrauner v. Olsen, 16 Wn. App. 2d 384, 417 (2020). Still, factor

8 assumes some continuity in the relationship with both parents, despite the move.

        The boys’ relationship with their father, at the time of trial, entailed the father

successfully fulfilling the role of primary care giver. If Vanessa Weaver continued to

live in Wenatchee, both parents could have spent considerable time with both boys. Her

move to Hoquiam with the two boys would end the current relationship with the father

and significantly interfere in Richard’s access to the sons. The distance between the two

cities is 239 miles and, assuming light traffic, the trip takes more than four hours. A

move by the boys with Vanessa would significantly change Richard’s relationship with

his boys. Ample evidence supported a finding that factor 8 disfavored relocation.

            Factor 9: The alternatives to relocation and whether it is feasible and
            desirable for the other party to relocate

        In its oral ruling, the superior court observed Richard Weaver’s operation of a

business in Chelan for many years and thus the lack of desirability of his moving to

Hoquiam. The court, in finding of fact 5(j), found a lack of alternatives to the planned




                                               38
No. 37790-3-III
In re Marriage of Weaver


move and the impossibility of Richard moving from Wenatchee because of his self-

employment.

       Vanessa Weaver interprets the finding of a lack of alternatives to impliedly mean

that she lacked any alternative but to move to Hoquiam. Nevertheless, Vanessa had

already moved and presented no alternatives to the court. We hold that sufficient

evidence supports finding of fact 5(j). This factors weighs against relocation.

          Factor 10: The financial impact and logistics of the relocation or its
          prevention

       The parties agree that this factor weighed in favor of relocation and that sufficient

evidence supported the trial court’s finding of fact 5(k) that Vanessa “has obtained full

time employment where she currently resides.” CP at 125.

       Factor 11 only concerns temporary orders.

          Aggregation of Factors

       In sum, the superior court considered all eleven statutory factors. The superior

court ruled against relocation after determining that Richard had rebutted the presumption

favoring relocation because the detrimental effect to the move outweighs any benefit of

relocation. Although the superior court stated in its oral ruling that denial of relocation

would serve the best interests of the children, the court did not solely rest its decision on

the children’s interests. The court weighed all factors, including Vanessa Weaver’s




                                              39
No. 37790-3-III
In re Marriage of Weaver


interest in relocating with her boys. Most of the factors favored denying Vanessa’s

application for relocation.

                                       Attorney Fees

       Both parties request attorney fees. Vanessa Weaver requests fees pursuant to

RCW 26.09.140 and RAP 18.1(a). Richard requests fees under RCW 26.09.140 on the

basis of alleged intransigence on the part of Vanessa. Richard also requests fees under

RAP 18.9(a) for Vanessa’s alleged filing of a meritless appeal.

       RCW 26.09.140 permits this reviewing court to exercise its discretion and “order a

party to pay for the cost to the other party of maintaining the appeal and attorneys’ fees in

addition to statutory costs.” This court has stated that “[i]n exercising our discretion, we

consider the issues’ arguable merit on appeal and the parties’ financial resources,

balancing the financial need of the requesting party against the other party’s ability to

pay.” In re Marriage of Kim, 179 Wn. App. 232, 256 (2014).

       RAP 18.9(a) provides:

              The appellate court on its own initiative or on motion of a party may
       order a party or counsel, or a court reporter or authorized transcriptionist
       preparing a verbatim report of proceedings, who uses these rules for the
       purpose of delay, files a frivolous appeal, or fails to comply with these rules
       to pay terms or compensatory damages to any other party who has been
       harmed by the delay or the failure to comply or to pay sanctions to the
       court.

An appeal is frivolous if the appellant presents no debatable issues and the appeal has no

chance of success. Kinney v. Cook, 150 Wn. App. 187, 195, 208 P.3d 1 (2009).

                                             40
No. 37790-3-III
In re Marriage of Weaver


       We deny each party’s request for fees. Neither party can afford to pay attorney

fees, let alone the other party’s fees. We do not deem Vanessa Weaver’s appeal to be

frivolous, nor do we conclude she engaged in intransigence. She forwarded many valid

arguments, despite failing to convince us to reverse.

       Both parties have filed motions and affidavits, with this court, in support of and in

opposition to requests for reasonable attorney fees and costs. Because of our denial of

both requests, we do not address the motions.

                                      CONCLUSION

       We affirm the trial court’s ruling that denied Vanessa Weaver’s motion for

relocation with the two children. We deny each side an award of reasonable attorney fees

and costs.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                          _________________________________
                                          Fearing, J.

WE CONCUR:



______________________________            _________________________________
Pennell, C.J.                             Staab, J.




                                             41